DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed June 28, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1, 3-12, 14-22 are allowable over the references of record for at least the following reasons:
	Claims 1 and 20:  a pair of guide members disposed adjacent to the pair of vacuum members and configured to move between the unclamped configuration and the clamped configuration, wherein, in the clamped configuration, the pair of guide members defines a gap that is partially or wholly larger than the gap defined by the pair of vacuum members.
	Claim 11:  positioning the pliable tube within a gap formed by a pair of guide members disposed adjacent to the pair of vacuum members and configured to move between the unclamped configuration and the clamped configuration, wherein, in the clamped configuration, the gap formed by the pair of guide members is partially or wholly larger than the gap defined by the pair of vacuum members.  
	The closest prior art is the Fitch reference.  The Fitch reference fails to disclose all of the features of the amended independent claims.  Furthermore, there is no suggestion or teaching in the located prior art to modify the Fitch reference to arrive at the language of the amended independent claims.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747